UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   5/27/2021


Colony Capital, Inc.,

                          Plaintiff,
                                                                             21-cv-4645 (AJN)
               –v–
                                                                                  ORDER
James F. Flaherty, III,

                          Defendant.



ALISON J. NATHAN, District Judge:

       The Court adopts the parties’ proposed briefing schedule. Flaherty’s opposition is due

June 2, 2021. CLNY’s reply is due June 9, 2021. The Court will hold argument by telephone on

June 11, 2021, at 11:30 a.m. The parties and members of the public may access the proceeding

at the scheduled time by dialing (888) 363-4749 and entering access code 919-6964.


       SO ORDERED.


Dated: May 27, 2021                              __________________________________
       New York, New York                                 ALISON J. NATHAN
                                                        United States District Judge
